Citation Nr: 1819871	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-18 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a pituitary tumor which was identified as a partial resection of pituitary adenoma with diabetes insipidus (pituitary tumor). 

2. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include as secondary to the pituitary tumor. 

3. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral vision disorder, to include as secondary to the pituitary tumor. 

4. Whether new and material evidence has been received to reopen a claim for service connection for an ear disorder, to include as secondary to the pituitary tumor. 

5. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, to include as secondary to the pituitary tumor. 

6. Whether new and material evidence has been received to reopen a claim for service connection for sinusitis, to include as secondary to the pituitary tumor. 

7. Whether new and material evidence has been received to reopen a claim for service connection for a dental disability, to include as secondary to the pituitary tumor.

8. Entitlement to service connection for a pituitary tumor.

9. Entitlement to service connection for an ear disorder, to include as secondary to a pituitary tumor. 

10. Entitlement to service connection for tinnitus, to include as secondary to a pituitary tumor.


REPRESENTATION

Veteran represented by:	Brian Wayson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to December 1982. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2017. A transcript of that hearing has been associated with the claims file.  

With regard to the Veteran's claim for service connection for hearing loss, the record shows that the Veteran may have other ear disorders. As such, the claim has been re-characterized as reflected on the title page. See Clemons v. Shinseki, 23 Vet. app. 1 (2009) (noting that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issue of whether new and material evidence has been received to reopen a claim for service connection for a dental disorder, as well as the issues of entitlement to service connection for a pituitary tumor, an ear disorder, and tinnitus, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2008 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for a pituitary tumor, an acquired psychiatric disorder, sinusitis, and glaucoma and myopic refractive error. The Veteran did not appeal that decision, which became final.

2. In a May 2008 rating decision, service connection was denied for hearing loss, tinnitus, and a dental disability. The Veteran did not appeal that decision, which became final.

3. The evidence associated with the claims file subsequent to the May 2008 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claims for a pituitary tumor. 

4. The evidence received since the May 2008 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claims for an acquired psychiatric disorder or a bilateral vision disorder, to include as secondary to service-connected pituitary tumor. 

5. The evidence received since the May 2008 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for sinusitis, to include as secondary to service-connected pituitary tumor. 

6. The evidence associated with the claims file subsequent to the May 2008 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claims for tinnitus and an ear disorder.


CONCLUSIONS OF LAW

1. The May 2008 rating decision denying the Veteran's petition to reopen claims of entitlement to service connection for a pituitary tumor, an acquired psychiatric disorder, sinusitis, and glaucoma and myopic refractive error is final. 38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a pituitary tumor. 38 U.S.C §5108 (2012); 38 C.F.R. §3.156 (2017).

3. New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a pituitary tumor. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. New and material evidence has not been received to reopen the claim of entitlement to service connection for sinusitis, to include as secondary to a pituitary tumor. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral vision disorder, to include as secondary to a pituitary tumor. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6. The May 2008 rating decision denying the Veteran's claims for hearing loss and tinnitus is final. 38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

7. New and material evidence has been received to reopen the claim of entitlement to service connection for an ear disorder. 38 U.S.C §5108 (2012); 38 C.F.R. §3.156 (2017).

8. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus. 38 U.S.C §5108 (2012); 38 C.F.R. §3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor her attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. §3.156 (a) (2017).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly received evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate decision to be made if evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C. §5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. §3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id. The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Pituitary Tumor, Ear Disorder, and Tinnitus

The Veteran asserts that her claims for service connection for a pituitary tumor, ear disorder, and tinnitus should be reopened. The RO denied these claims most recently in a May 2008 rating decision. The Veteran did not appeal these decisions within one year. Accordingly, the decisions became final. 
	
Evidence of record in May 2008 included the Veteran's service treatment records (STRs), although it was noted that a bulk of the STRs were lost.

Evidence received since the May 2008 denial includes multiple statements from the Veteran and her private treatment providers. In October 2017, the Veteran testified at a Board hearing. According to the Veteran, during her active service she was treated with hormones. The Veteran asserted that the hormones caused or aggravated her pituitary tumor, requiring her to have surgery. As a result, the listed claims manifested from the pituitary tumor, residuals of the surgery of the tumor, or from radiation treatment of the tumor. 

An April 2008 letter from Dr. R.F.K., received by VA in February 2009, opined that the Veteran's hormone treatments received while on active duty may have aggravated her pituitary tumor, ultimately necessitating brain surgery and the subsequent radiation. He reasoned that the Veteran was prescribed oral contraceptives during service because of ongoing complaints of irregular menstrual bleeding. He further stated that at the time of her treatment, there was a well-recognized association between pituitary tumors and estrogen-containing contraceptives. Dr. R.F.K. asserted that this link is documented in medical literature and cited to medical sources.

The Veteran also submitted a February 2009 medical abstract regarding a study indicating that estrogen contraceptives promote the growth of pituitary lesions. 

In an April 2010 VA treatment record, the medical provider made a correlation between the Veteran's increases in symptoms of tinnitus and her hearing loss.

In an October 2012 VA examination, the examiner opined that the Veteran's Eustachian tube disorder, including the symptom of hearing loss, was caused by her pituitary tumor.

Upon review of the record, the Board finds that new and material evidence has been received. The April 2008 letter and opinion from Dr. R.F.K and the medical abstract were not previously of record and constitute new evidence of aggravation for a pre-existing condition. Also, the April 2010 VA treatment record and the October 2012 VA examination and opinion were not of record for at the time of the previous final denial. This evidence constitute new and material evidence regarding the Veteran's pituitary tumor, ear disorders, and tinnitus. 

As such, the Board finds that the evidence, in the form of the medical opinions and medical research articles, is "new" in the sense that it was not previously considered by the agency decision makers. The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and it is thus "material" for purposes of reopening the Veteran's claims for pituitary tumor, ear disorders, and tinnitus. 

The Board notes that, at the time of the May 2008 rating decision, the RO denied the Veteran's claim for service connection for a pituitary tumor because the RO found the pituitary tumor to pre-exist service and was not aggravated by service. Prior to the receipt of the above-identified evidence, the RO had not received or reviewed medical evidence supporting the Veteran's contention that her pituitary tumor was aggravated by treatment with estrogen. Newly submitted evidence, however, directly addresses facts that had been unestablished at the time of the May 2008 determination - aggravation of the Veteran's pituitary tumor during service. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Veteran has provided evidence of aggravation of the pituitary tumor. The Board thus finds that the evidence adds to the record in a way that it should be considered new and material. 

The Board also notes that, at the time of the May 2008 rating decision, the RO denied the Veteran's claim for service connection for hearing loss and tinnitus because she had not established that her service caused or aggravated hearing loss or tinnitus, nor had she established that the hearing loss or tinnitus was caused or aggravated by a service-connected disability. Prior to the receipt of the above identified evidence, the RO had not received or reviewed medical evidence supporting the Veteran's assertion that the hearing loss and tinnitus was etiologically linked to her service. Newly submitted evidence directly addresses facts that had been unestablished at the time of the May 2008 determination. The Board thus finds that the new evidence adds to the record in a way that should be considered material. 

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims. 38 C.F.R. § 3.156(a) (2017). Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claims of service connection for pituitary tumor, an ear disorder, and tinnitus have been met. 

Acquired Psychiatric Disorder, Bilateral Vision Disorder, and Sinusitis

The Veteran contends that her claims for service connection for an acquired psychiatric disorder, bilateral vision disorder, and sinusitis should be reopened. The RO denied these claims most recently in the May 2008 rating decision. The Veteran did not appeal these decisions within one year. Accordingly, the decisions became final. 

Again, evidence of record in May 2008 were the Veteran's STRs, VA treatment records from February 1984 to May 1992, and a February 1993 VA examination.

The Veteran was denied entitlement to service connection for sinusitis because her sinusitis was considered to exist prior to entry on active duty and not be aggravated by active duty. The Veteran was denied entitlement to service connection for a psychiatric disorder because there was no nexus between the major depression diagnosed more than ten years after separation from service and her service. The Veteran was denied entitlement to service connection for a bilateral vision disorder because there was no diagnosis of glaucoma and her myopic refractive error was considered to be a disability for which service connection could not be granted. 

The Veteran now asserts again that these disorders were caused by her service or caused or aggravated by the pituitary tumor that was treated in service. While VA treatment records, VA examinations, and Board hearing testimony obtained after the prior rating decision denying service connection for an acquired psychiatric disorder, bilateral vision disorder and sinusitis are new to the record, this evidence is not material because it does not offer any indication that these disorders are related to service or caused or aggravated by the Veteran's pituitary tumor, as would be required to grant the claims for service connection. The evidence added since the May 2008 rating decision is cumulative of previously considered evidence.

The evidence submitted since the last final decisions is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims and raise a possibility of substantiating the claims. The Board acknowledges that the threshold or reopening a claim is low, but it is a threshold nonetheless. Shade, 24 Vet. App. At 110. Thus, reopening of the claims of an acquired psychiatric disorder, bilateral vision disorder, and sinusitis is not warranted.  


ORDER

New and material evidence having been presented, the claim for service connection for a pituitary tumor is reopened. 

New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected pituitary tumor, and the claim is denied. 

New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral vision disorder, to include as secondary to service-connected pituitary tumor, and the claim is denied. 

New and material evidence having been presented, the claim for service connection for an ear disorder is reopened. 

New and material evidence having been presented, the claim for service connection for tinnitus is reopened. 

New and material evidence has not been received to reopen the claim of entitlement to service connection for sinusitis, to include as secondary to service-connected pituitary tumor, and the claim is denied. 


REMAND

Upon review of the record, the Board finds that remand is required for an adequate examination or opinion. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Additionally, a medical opinion should address all appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran asserts that her pituitary tumor is related to her service. Specifically, she states that her pituitary tumor was aggravated beyond its natural progression by estrogen hormones and contraceptive medications prescribed to her during service.

In this regard, the Veteran's service treatment records (STRs) show a normal entrance examination in May 1980. Thus, because a pituitary tumor was not noted at service entrance, the presumption of soundness applies. See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).

Specifically, on the May 1980 enlistment examination, no pituitary tumor or other abnormalities were noted.  In February 1982, the Veteran was seen for complaints of severe menstrual cramps. She indicated at that time that she had stopped taking her birth control pills and reported that a civilian doctor had told her prior to service that she had a pituitary tumor. In October 1981, the Veteran complained of galactorrhea and breast pain. She again reported that she has had problems since 1979 and had been diagnosed before service with a pituitary tumor. On an October 1981 radiology report, the medical provider noted that the Veteran had been told by a civilian doctor before entering service that she had a pituitary tumor, which was the reason for the galactorrhea. In a February 1982 CT scan report, the medical provider offered the impression that the Veteran had an intrasellar mass lesion. She was diagnosed with a pituitary tumor in April 1982. She underwent surgery in August 1982 to remove the tumor. 

On an August 1982 report of medical history, the Veteran noted that she was recovering from surgery to remove the pituitary tumor. She reported sensitivity to light and heat, severe headaches, and frequent exhaustion. She also reported dizziness, eye trouble, ear trouble, hearing loss, chronic or frequent colds, sinusitis, hay fever, chronic cough, frequent trouble sleeping, depression, and attempted suicide. Her August 1982 report of medical examination reflects that the Veteran was noted to have an abnormal nose, sinus, and endocrine system. The examiner found that the Veteran was not qualified for active duty, noting that she was depressed over a prolonged hospitalization. He also found that the Veteran experienced headaches since December 1981 with eye pain, dizziness, and difficulty sleeping, as well as frequent colds, ear infections, and tinnitus. 

The Veteran underwent Medical Evaluation Board (MEB) evaluation in September 1982, at which time the examiner noted that she first developed galactorrhea in 1979, prior to entering service, and had sought treatment which, in part, revealed abnormal x-rays for which she did not seek follow-up. The Veteran began active duty in June 1980, stopped taking birth control pills, and then developed headaches and recurrent galactorrhea. Testing showed a pituitary tumor. Post-partial resection of the pituitary tumor, the Veteran experienced headaches and chronic sinusitis. The November 1982 Physical Evaluation Board concluded that the Veteran's pituitary tumor existed prior to service and was not aggravated by service. 

Post-service records indicate that the Veteran reported on multiple occasions that the pituitary tumor pre-existed service, but she has consistently asserted that service aggravated the tumor because of the stress experienced during training and the birth control prescribed during service. 

In an April 2008 letter, the Veteran's treating endocrinologist opined that the treatments she received in service may have aggravated her pituitary tumor, reasoning that the STRs reveal that the Veteran was prescribed oral contraceptives during service and subsequently developed galactorrhea. The radiologic imaging from 1981 revealed a pituitary tumor that was extensive and required surgery. The endocrinologist explained that at the time of in-service treatment, there was well-recognized association with pituitary tumors and estrogen-containing contraceptives, including medical review of this link in the Journal of the American Medical Association in July 1979. Since this publication, Dr. R.F.K noted, there have been numerous reports of the development of invasive tumors such as the Veteran's as possible consequences of prolonged estrogen replacement. He concluded that there is a strong likelihood that the estrogen therapy the Veteran received in-service may have accelerated the growth of the pituitary tumor. In February 2009, the Veteran submitted a medical abstract that supported the medical findings that estrogen hormones accelerate the growth of pituitary tumors. 

In a May 2009 VA medical opinion, the examiner opined that is it not possible to conclude that the Veteran's symptoms related to her pituitary tumor were aggravated by the use of contraceptives in service. The examiner reasoned that the clinical records indicated that the Veteran had irregular menses and galactorrhea prior to entering service and that she had a history of headaches, but it was not clear from the record that her headaches became worse after using oral contraceptives following enlistment. In regards to whether the growth of the pituitary tumor was induced by the use of oral contraceptives, the examiner stated that it was impossible to determine this with any certainty, since there is no documentation of the Sella imaging done prior to entry into service, and even if such documentation existed, the types of imaging done prior to and after entry into service may not have been comparable. Therefore, the examiner stated that he could not resolve the issue of whether the estrogen therapy during service caused or aggravated the pituitary tumor based on the available evidence without resorting to mere speculation. 

The Board finds that the May 2009 VA opinion is not adequate. Specifically, the May 2009 VA examiner concluded that it was impossible to determine, without resorting to speculation, whether the Veteran's pituitary tumor pre-existed service and, if so, whether it was aggravated beyond any normal progression by military service. Because the Veteran is presumed sound with regard to the pituitary tumor at her entry into service, the examiner's opinion is not compliant with the legal framework for the Veteran's claim. That is, the examiner's opinion must address both whether there is clear and unmistakable evidence that a pituitary tumor existed prior to service and whether there is clear and unmistakable evidence that the pituitary tumor was not aggravated by service. The Board is unable to adjudicate the claim based on the present record, and remand is thus required to obtain opinions that comply with the correct legal framework.

Regarding the Veteran's ear disorders, remand of the claims for service connection for an ear disorder and tinnitus is required as favorable action on the claim for service connection for a pituitary tumor being remanded could favorably affect the outcome of the secondary ear disorder and tinnitus claims. Thus, the Board finds that the ear disorder and tinnitus claims are intertwined with the pituitary tumor claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Regarding the Veteran's dental claim, the Board notes that in November 2009, the RO denied her petition to reopen a previously denied claim for service connection for a dental disorder. The Veteran filed a timely notice of disagreement (NOD) with the above decision in November 2010. A statement of the case (SOC) was not issued in response to the NOD on this issue. 

Under 38 C.F.R. § 19.26, when a timely NOD is filed, the AOJ must reexamine the claim and determine whether additional review or development is warranted. If no further review or development is required, or after necessary review or development is completed, the AOJ must prepare an SOC pursuant to 38 C.F.R. § 19.29 unless the disagreement is resolved by a grant of the benefits sought on appeal or the NOD is withdrawn by the claimant. 38 C.F.R. §§ 19.26, 19.29 (2017); 38 U.S.C. § 7105 (d) (1) (2012). The Veteran filed an NOD within one year of the mailing of the November 2009 rating decision. As such, the Board finds that the Veteran's NOD was timely. 38 U.S.C. § 7105 (b) (1) (2012); 38 C.F.R. § 20.302 (2017). Therefore, the Board is required to remand the claim for the issuance of an SOC. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the etiology of her pituitary tumor. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must provide well-reasoned responses to each of the following:

a. Is there clear and unmistakable (undebatable) evidence that the Veteran's pituitary tumor existed at the time of her entry onto active duty service?

b. If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing pituitary tumor did NOT undergo an increase in severity beyond the natural scope of the disorder during the Veteran's active duty service?

c. If the answer to question (a) above is no, is it at least as likely as not (50 percent or greater probability) that her pituitary tumor first manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

In rendering this opinion, the examiner must address the following records from the Veteran's service in addition to the entire record: 1) the April 2008 letter in which the Veteran's treating endocrinologist opined that the treatments she received in service may have aggravated her pituitary tumor; 2) the medical abstract submitted by the Veteran in February 2009 that supported the medical findings that estrogen hormones accelerate the growth of pituitary tumors; and 3) the service treatment records showing diagnosis of and treatment for a pituitary tumor.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney. After the Veteran and her attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3. Issue an SOC addressing whether new and material evidence has been received to reopen a claim for service connection for a dental disability, to include as secondary to the pituitary tumor. Notify the Veteran that she must submit a timely substantive appeal to perfect an appeal of that claim. If a timely substantive appeal is received, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


